DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed on 07/19/2021 have been fully considered but they are not persuasive.
In remarks applicant argues: a person skilled in the art would not be motivated to combine Oneda with Hatlelid to use the avatar image of Hatlelid in Oneda’s system to make the user experience more realistic.
The examiner respectfully disagrees with the applicant because the rejection is a 103 rejection in view of Oneda and Hatlelid and it would be obvious to a person with ordinary skill in the art to use the Hatlelid’s avatar to replace the image of Oneda’s system to make more realistic user experience in Oneda’s system. Using an avatar, especially realistic avatar as taught by Hatlelid [see col. 2, lines 1-21] would make user experience more realistic. Using an avatar instead of any image would obviously make the user experience more realistic. For example in a social networking site or in a chatroom, using an avatar image of the user instead of any image (i.e. flower, house, car etc...) would make the user experience more realistic. 
 Oneda teaches reducing image quality to reduce power consumption [0036] and Hatlelid teaches a realistic avatar image [col. 2, lines 1-21]
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to replace the image Oneda with the realistic avatar image of Hatlelid to provide the user with more realistic user experience. [col.2, line 2-4]


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,466,762. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application 
U.S. Patent No. 10,466,762
1. A method for energy conservation comprising: selecting, by a server, an avatar of a virtual universe, determining, by the server, energy conservation options applicable to the avatar; reducing, by the server, based on the energy conservation options, image quality of the avatar to reduce power consumption by the server; and transmitting, by the server, the avatar with reduced image quality to a client over a communication network.  

 1.  A method for energy conservation in a virtual universe, the method comprising: determining, by a server, a cost of power associated with processing an avatar in the virtual universe at a location at which the server resides is more than cost of power at a second location;  offloading, by the server, at least some operations for processing the avatar to a machine residing at the second location;  determining, by the server, additional energy conservation options associated with processing the avatar, wherein the additional energy conservation options include reducing quality of virtual 
universe images to reduce power consumption of the server;  applying, by the server, the additional energy conservation options to operations for processing the avatar;  reducing quality of a virtual universe image destined for a client device according to the additional energy conservation options;  and transmitting, by the server, the image over an electronic network to the client device.
8. A computer system comprising: a memory; and a processor coupled to the memory, the processor configured to: select an avatar of a virtual universe, determine energy conservation options applicable to the avatar; reduce, based on the energy conservation options, image quality of the avatar to reduce power consumption by the computer system; and transmit the avatar with reduced image quality to a client over a communication network.  

   7.  A server comprising: at least on processor;  a non-transitory machine 
readable storage medium including instructions that, when executed by one or 
more of the at least one processors, perform operations associated with a virtual universe, the instructions comprising: instructions to determine, by the server, a cost of power at a plurality of locations, wherein the cost of power is for operating the virtual universe;  instructions to offload, by the server, at least some operations for operating the virtual universe to a machine residing at one of the plurality of locations;  instructions to  determine, by the server, additional energy conservation options applicable to operation of the virtual universe, wherein the additional energy conservation options include reducing quality of virtual universe images to reduce power consumption of the server;  instructions to apply, by the server, the additional energy conservation options to operation of the virtual universe;  
instructions to reduce quality of a virtual universe image destined for a client device according to the additional energy conservation options;  and instructions to transmit, by the server, the image over an electronic network to the client device.
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: select an avatar of a virtual universe, determine energy conservation options applicable to the avatar; reduce, based on the energy conservation options, image quality of the avatar to reduce power consumption by the computer system; and transmit the avatar with reduced image quality to a client over a communication network.  

14.  A computer program product for energy conservation in a virtual universe, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, the program instructions including: instructions to determine a cost of power associated with processing an avatar in the virtual universe at a location at which the server resides is more than cost of power at a second location;  instructions to offload at least some operations for processing the avatar from the server to a machine residing at the second location;  instructions to determine additional energy conservation options associated with processing the avatar, wherein the additional energy conservation options include reducing quality of virtual universe images to reduce power consumption of the server;  and instructions to apply the additional energy conservation options to operations for processing the avatar;  instructions to reduce quality of a virtual universe image destined for a client device according to the additional energy conservation options;  and instructions to transmit the image over an electronic network to the client device.


As demonstrated, the claims of Patent # 10,466,762disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-19 of Patent 10,466,762 to modify the claims to achieve the features of claims 1-20of the instant application. 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,268,385. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:

Instant Application 
U.S. Patent No. 9,268,385
1. A method for energy conservation comprising: selecting, by a server, an avatar of a virtual universe, determining, by the server, energy conservation options applicable to the avatar; reducing, by the server, based on the energy conservation options, image quality of the avatar to reduce power consumption by the server; and transmitting, by the server, the avatar with reduced image quality to a client over a communication network.  

    1.  A method comprising: a computer system hosting a virtual universe in 
which one or more avatars interact with one or more virtual objects;  the computer system presenting energy conservation options that reduce amounts of power consumed in rendering avatars and virtual objects in the virtual universe;  the computer system detecting a selection of the energy conservation options;  the computer system configuring logic for rendering the avatars and virtual objects according to the selection of the energy conservation options;   and the computer system rendering, according to the selection of the energy  conservation options, the avatars and virtual objects in the virtual universe, wherein said rendering, according to the selection of energy conservation options, the avatars and virtual objects in the virtual universe comprises: the computer system determining power costs at different locations;  the computer system reducing, based on the power costs, the quality of images sent to one or more of the different locations;  and the computer system offloading, based on  the power costs, certain computations to certain of the different locations.
8. A computer system comprising: a memory; and a processor coupled to the memory, the processor configured to: select an avatar of a virtual universe, determine energy conservation options applicable to the avatar; reduce, based on the energy conservation options, image quality of the avatar to reduce power consumption by the computer system; and transmit the avatar with reduced image quality to a client over a communication network.  

8.  A computer system comprising: one or more machine-readable tangible storage devices, one or more processors, and one or more machine-readable memories;  program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the  one or more processors via at least one of the one or more machine-readable memories, to host a virtual universe in which one or more avatars interact with one or more virtual objects;  program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more  machine-readable memories, to present energy conservation options that reduce amounts of power consumed in rendering avatars and virtual objects in the virtual universe;  program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more machine-readable memories, to detect a selection of the energy conservation options;  program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more machine-readable memories, to configure logic for rendering the avatars and virtual objects according to the selection of the energy conservation options;  and program instructions, stored on at least one of the one or more machine-readable tangible storage devices for execution by at least one of the one or more processors via at least one of 
the one or more machine-readable memories, to render, according to the selection of the energy conservation options, the avatars and virtual objects in the virtual universes;  wherein the program instructions to render, 
according to the selection of energy conservation options, the avatars and 
virtual objects in the virtual universe: determine power costs at different 
locations;  reduce, based on the power costs, the quality of images sent to one or more of the different locations;  and offload, based on the power costs, certain computations to certain of the different locations.
15. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: select an avatar of a virtual universe, determine energy conservation options applicable to the avatar; reduce, based on the energy conservation options, image quality of the avatar to reduce power consumption by the computer system; and transmit the avatar with reduced image quality to a client over a communication network.  

12.  One or more machine-readable tangible storage devices having stored therein a program product, which when executed by one or more processors of a computer system implements a method, the method comprising: the computer system hosting a virtual universe in which one or more avatars interact with one or more virtual objects;  the computer system presenting energy conservation options that reduce amounts of power consumed in rendering avatars and virtual objects in the virtual universe;  the computer system detecting a selection of 
the energy conservation options;  the computer system configuring logic for 
rendering the avatars and virtual objects according to the selection of the energy conservation options;  and the computer system rendering, according to the selection of the energy conservation options, the avatars and virtual objects in the virtual universe, wherein said rendering, according to the selection of energy conservation options, the avatars and virtual objects in 
the virtual universe comprises: the computer system determining power costs at different locations;  the computer system reducing, based on the power costs, the quality of images sent to one or more of the different locations;  and the computer system offloading, based on the power costs, certain computations to certain of the different locations.


As demonstrated, the claims of Patent # 9,268,385 disclose all the features of claims of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-17 of Patent 9,268,385 to modify the claims to achieve the features of claims 1-20of the instant application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As per claims 15-20, they are rejected because the applicant has provided evidence that the applicant intends the term "computer readable storage medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 0057).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oneda et al. (Oneda) (Pub No.: Pub No. Pub No.: US 2008/0212884 ) in view of Hatlelid et al. (Patent NO. US 6,772,195)
Regarding Claim 1 Oneda teaches: a method for energy conservation [Fig.1 and Fig2] comprising: selecting, by a server [Fig.1, item 1A, the decoder 1A corresponds to a server], determining, by the server, energy conservation options applicable [Table 1, [0066] relationship between the power supply state and various parameters]; reducing, by the server, based on the energy conservation options, image quality to reduce power consumption by the server; [[0036],[0055]-[0055],[0068]-[0070] reducing image resolution to reduce power consumption]  and transmitting, by the server, with reduced image quality to a client over a communication network. [[0049] display apparatus]  
Regarding Claim 1 Oneda teaches reducing image quality to reduce power consumption. Oneda does not explicitly teach that the image is an avatar image of a virtual universe. 
However, an avatar image of a virtual universe is well known in the art as taught by Hatlelid. [Claim 26]
Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to combine the teaching of Oneda and Hatlelid to reduce image quality of an avatar image to provide user with more realistic user experience. [col.2, line 2-4] 
Regarding Claim 2 Oneda teaches: determining, by the server, incentives associated with the available energy conservation options; applying, by the server, incentives associated with the selected energy conservation options to an account associated with the avatar. [[0036],[0055]-[0055],[0068]-[0070] reducing image resolution to reduce power consumption]   
Regarding Claim 3 Oneda teaches: incentives comprises determining energy saving values associated with each of the available energy conservation options. [Tabl1 and Table 2; relationship between the power supply sate and various parameters]  
Regarding Claim 4 Oneda teaches:  the portions of the virtual universe comprises the avatar, and the selected energy conservation options comprises rendering the avatar at a reduced resolution. [[0054], adjusting image resolution]  
Regarding Claim 5 Oneda teaches: the portions of the virtual universe comprises a first one or more virtual universe objects, and the selected energy conservation options comprises rendering the first one or more virtual universe objects at a reduced resolution. [[0054], adjusting image resolution]   
Regarding Claim 6 Oneda teaches: the selected energy conservation options further comprises rendering a second one or more virtual universe objects at a higher resolution relative to the first one or more virtual universe objects. [[0054], adjusting image resolution]  
Regarding Claim 7 Oneda teaches: applying the selected energy conservation options comprises: determining, by the server, a client machine specifications; [power availability] determining, by the server, a workload of the client machine; determining, by the server, to offload virtual universe computations to the client machine in response to determining the workload is below a threshold. [[0036], [0055]-[0055], [0068]-[0070] adjusting the resolution of an image from the host 12 using the device 1A]    
Claims 8 and 15 are having similar limitations to that of the method of claim 1. Accordingly, claims 8 and 15 are rejected under a similar rational as that of claim 1 above. 
Claims 9 and 16 are having similar limitations to that of the method of claim 2. Accordingly, claims 9 and 16 are rejected under a similar rational as that of claim 2 above. 
Claims 10 and 17 are having similar limitations to that of the method of claim 3. Accordingly, claims 10 and 17 are rejected under a similar rational as that of claim 3 above. 
Claims 11 and 18 are having similar limitations to that of the method of claim 4. Accordingly, claims 11 and 18 are rejected under a similar rational as that of claim 4 above. 
Claims 12 is having similar limitations to that of the method of claim 5. Accordingly, claims 12 is are rejected under a similar rational as that of claim 5 above. 
Claims 13 is having similar limitations to that of the method of claim 6. Accordingly, claim is rejected under a similar rational as that of claim 6 above. 
Claims 19 is having similar limitations to that of the method of claim 5 and 6. Accordingly, claim 19 is rejected under a similar rational as that of claim 5 and 6 above. 
Claims 14 and 20 are having similar limitations to that of the method of claim 7. Accordingly, claims 14 and 20 are rejected under a similar rational as that of claim 7 above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186